MEMORANDUM**
California state prisoner Guillermo Chavez appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies as required by 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Chavez’s action for failure to exhaust administrative remedies because Chavez submitted exhibits demonstrating that he did not appeal his October 5,1999 grievance to the director’s level of review. See Booth v. Churner, 532 U.S. 731, 739-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001); cf. Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.2003) (a prisoner’s concession to nonexhaustion can be a valid ground for dismissal).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.